Title: From James Madison to David Brydie Mitchell and Thomas D. Johnson, 1 November 1804 (Abstract)
From: Madison, James
To: Johnson, Thomas D.,Mitchell, David Brydie


1 November 1804, Department of State. “Mr. Merry, the Minister of Great Britain, having requested that Mr. James Wallace might be permitted to act as the Vice-Consul of his Nation at Savannah in the place of Mr. John Wallace lately deceased, until a regular appointment to that office can be made by the immediate order of his Government; and the present nomination not being adapted for the customary Exequator, I have the honor to request, that as far [as] your official functions are concerned, and will permit, you will consider Mr. James Wallace as acting instead of a Vice Consul of Great Britain at Savannah, and that you will accordingly yield him every necessary facility in the exercise of this trust.”
 